Citation Nr: 1109873	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.   Whether new and material evidence had been received to reopen the claim for entitlement to service connection for a back condition.

2.  Whether new and material evidence had been received to reopen the claim for entitlement to service connection for residuals of fracture of the right great toe.

3.  Entitlement to service connection for residuals of a head injury, to include headaches. 

4.  Entitlement to service connection for an eye condition. 

5.  Entitlement to service connection for a right ankle condition. 


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).  In pertinent part of the August 2005 rating decision, the RO denied the Veteran's petitions to reopen his previously denied claims and denied service connection for residuals of a head injury, to include headaches, an eye condition, and a right ankle condition. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

By way of the August 2005 rating decision the RO denied the Veteran's petitions to reopen his previously denied claims of service connection for his back condition and residuals of fracture of the right great toe.  The August 2005 rating decision also denied service connection for residuals of a head injury, to include headaches, an eye condition, and a right ankle condition. 

During the pendency of the appeal, the Veteran had another appeal simultaneously proceeding and that was an appeal for entitlement to a non-service-connected pension also denied by the August 2005 rating decision.  The Veteran filed a Substantive Appeal VA-9 in August 2006 that included a travel Board hearing request.  The Veteran was then granted a non-service-connected pension by a November 2007 Decision Review Officer (DRO) rating decision.   In February 2007 the Veteran faxed the August 2006 Substantive Appeal VA-9 and multiple hearing request forms; these were accepted by the RO as a Substantive Appeal for the issues currently on appeal.  In order to reinforce the Veteran's request for a Board hearing his representative submitted a statement in July 2009 reminding the RO about the Veteran's request.   A careful review of the Veteran's claims file revealed that the appellant has not been scheduled for a travel Board hearing.  Because Board hearings by video conference are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2010).   

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the appellant for a Board hearing by video conference at the RO at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2010).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





